 1   GRANT A. WINTER (SBN 266329)
     MASTAGNI HOLSTEDT, APC
 2   1912 I Street,
     Sacramento, California 95682
 3   (916)-491-4252
     gwinter@mastagni.com
 4
 5   Attorneys for Plaintiff
     JONATHAN SALAS
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9    JONATHAN SALAS,                                               No. 1:17-CV-00335-LJO-BAM
10                                                                  STIPULATION AND ORDER TO
                               Plaintiff,                           CONTINUE CERTAIN DISCOVERY
11    v.                                                            CUTOFF DATES
12    FACULTATIEVE TECHNOLOGIES
13    THE AMERICAS, INC., ET AL.,

14                             Defendants.
15
             IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, BY AND
16
     THROUGH THEIR ATTORNEYS OF RECORD, that certain dates set forth in the Court’s Order
17
     to Continue Certain Discovery Dates of June 14, 2019, shall be modified as follows (modified
18
     dates are in bold):
19
20                   Expert Disclosure:                         Continued from September 13, 2019
21                                                              To September 20, 2019

22                   Supplemental Expert Disclosure: Continued from October 11, 2019
                                                     To October 24, 2019
23
24           This modification is necessary as the parties have been unable to schedule the inspection

25   of the premises at issue in this matter until September 10, 2019 and they require more time to

26   prepare Expert Disclosure following this inspection.
     ////
27   ////
28   ////
     ////
                                                           1
                                Stip. and Order to Continue Certain Discovery Cutoff Dates
     Salas v. Facultatieve, et al.
     Case No. 1:17-CV-00335-LJO-BAM
     ////
 1
 2   IT IS SO STIPULATED

 3                                                                  MASTAGNI HOLSTEDT, A.P.C.

 4
 5   DATED: September 6, 2019                                   By: ____________/s/__________________
                                                                    GRANT A. WINTER
 6                                                                  Attorney for Plaintiff
 7
 8                                                                  ERICKSEN ARBUTHNOT

 9
10   DATED: September 6, 2019                                   By: ____________/s/__________________
                                                                    NATHANIEL R. LUCEY
11                                                                  Attorney for Defendants Facultatieve
12                                                                  Technologies The Americas, Inc. and
                                                                    Incinerator Specialists, Inc.
13
14
                                                      ORDER
15
16             Having reviewed the Stipulation set forth above, and FOR GOOD CAUSE APPEARING

17   THEREFORE, the Court adopts the scheduling dates set forth above, as modified by the parties.

18   The deadline for expert disclosure is continued to September 20, 2019, and supplemental expert

19   disclosure is continued to October 24, 2019. All other dates in the Scheduled Order remain

20   unmodified.
     IT IS SO ORDERED.
21
22          Dated:   September 9, 2019                              /s/ Barbara     A. McAuliffe     _
                                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                           2
                                Stip. and Order to Continue Certain Discovery Cutoff Dates
     Salas v. Facultatieve, et al.
     Case No. 1:17-CV-00335-LJO-BAM
